Citation Nr: 0314144	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  02-10 765A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at the Lexington Medical Center on 
January 5, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from February 1983 to 
March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 decision by the Medical 
Administration Service (MAS) of the VA Medical Center (VAMC) 
in Columbia, South Carolina.  The veteran testified before 
the undersigned at a hearing held at the Columbia, South 
Carolina Regional Office (RO) in January 2003.

The Board notes that the veteran was issued a statement of 
the case in April 2002 in response to his notice of 
disagreement with an April 2001 rating decision which, in 
pertinent part, granted service connection for uveitis and 
assigned an initial disability evaluation of 10 percent 
therefor.  Thereafter, no further communication was received 
from the veteran or his representative with respect to the 
initial evaluation assigned the uveitis.  The Board therefore 
concludes that the veteran is not seeking appellate review of 
that issue.  38 C.F.R. § 20.200 (2002).  

The Board also notes that the veteran was issued a statement 
of the case in March 2001 in response to his notice of 
disagreement with a May 2000 rating decision which assigned 
an effective date of July 15, 1997, for the grant of service 
connection for sarcoidosis.  Thereafter no further 
communication was received from the veteran or his 
representative with respect to the assigned effective date 
until July 2001, more than one year following notice to the 
veteran of the May 2000 rating decision.  In his July 2001 
communication, the veteran alleged that he was entitled to an 
effective date earlier than July 1997 for the grant of 
service connection for sarcoidosis on the basis of clear and 
unmistakable error in a December 12, 1994, rating decision 
which denied service connection for residuals of pneumonia 
(including sarcoidosis and dental problems secondary to 
treatment for pneumonia).  In light of the above, the Board 
concludes that the veteran is not seeking appellate review of 
the May 2000 rating decision, and will instead refer to the 
RO for appropriate action the issue of whether there is clear 
and unmistakable error in a December 12, 1994, rating 
decision which denied service connection for residuals of 
pneumonia (including sarcoidosis and dental problems 
secondary to treatment for pneumonia).


REMAND

The veteran seeks payment or reimbursement for unauthorized 
medical expenses incurred during an emergency room visit at 
the Lexington Medical Center (LMC), a non-VA medical facility 
located in South Carolina.

The record reflects that the veteran drove to the emergency 
room of the LMC on January 5, 2002, after experiencing 
problems he believed were related to his service-connected 
sarcoidosis; the medical records associated with his 
admission show that his complaints were ultimately attributed 
to sinusitis.  

In February 2002, the LMC, on behalf of the veteran, filed a 
claim with VA for payment or reimbursement for the 
unauthorized medical expenses incurred as a result of the 
veteran's January 5, 2002, visit.  The claim was denied in a 
March 2002 decision by the MAS of the VAMC in Columbia, South 
Carolina, and the veteran was notified of the March 2002 
decision.  The MAS denied the claim based on a March 2002 
opinion by a VA physician who concluded that the veteran was 
treated for a non-service-connected condition (sinusitis), 
that his condition was not emergent or life-threatening, and 
that treatment by a VA facility (the Columbia, South Carolina 
VAMC) was available at the time.  The veteran thereafter 
submitted a notice of disagreement with the March 2002 
decision and, following the issuance of a statement of the 
case, perfected an appeal of the issue listed on the title 
page of this action.

On review of the record, the Board finds that further 
procedural actions are required prior to adjudication of the 
instant claim.  Specifically, the Board points out that the 
MAS has failed to comply with 38 U.S.C.A. § 5103 (West 2002), 
which requires VA to notify the veteran of the information 
and evidence that is necessary to substantiate his claim.  
That provision also requires VA to inform the veteran of what 
information and evidence is to be provided by him, and which 
portion VA will attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the circumstances, and in order to afford the veteran 
the due process to which he is entitled in connection with 
the instant appeal, the Board is of the opinion that remand 
of the case is warranted.  Accordingly, this case is REMANDED 
to the MAS of the Columbia VAMC for the following actions:

1.  The MAS must review the claims 
files and ensure that the 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulation (38 C.F.R. § 3.159) are 
fully complied with and satisfied.  
See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002). 

2.  The MAS should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim, to 
specifically include the Lexington 
Medical Center.  With any necessary 
authorization from the veteran, the 
MAS should attempt to obtain and 
associate with the claims files any 
medical records identified by the 
veteran, to include from the 
Lexington Medical Center, which have 
not been secured previously.

3.  If the MAS is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records. 

4.  Thereafter, the MAS should 
review the record and ensure that 
all development actions have been 
conducted and completed in full.  
The MAS should then undertake any 
other action it considers necessary 
to comply with the notice and duty-
to-assist requirements of the VCAA 
and VA's implementing regulations, 
to include obtaining another medical 
opinion addressing the evidentiary 
criteria for payment or 
reimbursement of unauthorized 
medical expenses under 38 U.S.C.A. § 
1725(f)(1) and 38 U.S.C.A. 
§ 1728(a).  Then, the MAS should re-
adjudicate the issue on appeal.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the MAS should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the MAS.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the MAS.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the MAS.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the originating agencies to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

